Digitally signed by
                                                                                 Reporter of
                                                                                 Decisions
                                                                                 Reason: I attest to
                               Illinois Official Reports                         the accuracy and
                                                                                 integrity of this
                                                                                 document
                                      Appellate Court                            Date: 2017.10.25
                                                                                 09:24:17 -05'00'



             In re Application of the County Treasurer & ex officio County Collector,
                                     2017 IL App (4th) 170003



Appellate Court           In re APPLICATION OF COUNTY TREASURER AND ex officio
Caption                   COUNTY COLLECTOR, for Judgment and Order of Sale Against
                          Real Estate Returned Delinquent for Nonpayment of General Taxes
                          and Special Assessments for the Year 2010 and Prior Years
                          (Community Enrichment Group, LLC, Plaintiff-Appellee, v. Daniel
                          Welch, in His Official Capacity as Champaign County Treasurer and
                          ex officio County Collector, Defendant-Appellant).



District & No.            Fourth District
                          Docket No. 4-17-0003



Filed                     September 12, 2017



Decision Under            Appeal from the Circuit Court of Champaign County, No.
Review                    11-TX-01-S-055; the Hon. Holly F. Clemons, Judge, presiding.



Judgment                  Reversed.


Counsel on                Julia Rietz, State’s Attorney, of Urbana (Barbara J. Mann and Donna
Appeal                    M. Davis, Assistant State’s Attorneys, of counsel), for appellant.

                          John Barr, of Barr & Barr, of Decatur, for appellee.
     Panel                    JUSTICE APPLETON delivered the judgment of the court, with
                              opinion.
                              Justices Harris and Holder White concurred in the judgment and
                              opinion.


                                                OPINION

¶1         At an annual tax sale, plaintiff, Community Enrichment Group, LLC, bought the 2010
       taxes for 1505 North Neil Street, Champaign, Illinois, Property Index No. 41-20-01-401-036.
       The period of redemption expired, and the owner never did redeem the property. Even so, to
       obtain a tax deed, plaintiff had to pay all taxes that became due and payable subsequent to the
       sale. See 35 ILCS 200/22-40(a) (West 2014) (effective June 1, 2015). That meant paying the
       taxes for 2011 to 2014—a routine and expected cost.
¶2         In addition, however, plaintiff had to redeem all sales that occurred subsequent to the sale.
       See id. This item was unforeseeable and unquantifiable at the time plaintiff bought the 2010
       taxes. After the tax sale to plaintiff, a prior tax purchaser, the purchaser of the 2008 taxes,
       obtained the judicial declaration of a “sale in error” (35 ILCS 200/21-310(b)(1), (4) (West
       2012)) and was refunded the amount it had paid for the 2008 taxes. As a result, the 2008 taxes
       became delinquent again, and a third tax purchaser bought them. This sale to the third tax
       purchaser was subsequent to the sale of the 2010 taxes to plaintiff. Again, to obtain a tax deed,
       plaintiff not only had to pay the 2011 to 2014 taxes but also had to redeem any tax sale that
       occurred subsequent to the tax sale to plaintiff. See 35 ILCS 200/22-40(a) (West 2014)
       (effective June 1, 2015). That meant redeeming the sale of the 2008 taxes to the third tax
       purchaser. With the accumulated penalties and interest, the cost of doing so was quite
       substantial, $188,085.12. Plaintiff paid that amount, together with the 2011 to 2014 taxes, and
       obtained a tax deed.
¶3         After recording its tax deed, plaintiff moved for the declaration of a sale in error (35 ILCS
       200/21-310(a)(1) (West 2014) (effective June 1, 2015)) and requested a refund of the
       $188,085.12, the amount plaintiff had paid to redeem the sale of the 2008 taxes. Specifically,
       plaintiff invoked the first sentence of section 22-40(b): “If taxes for years prior to the year or
       years sold are or become delinquent subsequent to the date of sale, the court shall find that the
       lien of those delinquent taxes has been or will be merged into the tax deed grantee’s title ***.”
       35 ILCS 200/22-40(b) (West 2014) (effective June 1, 2015). Over the objection of defendant,
       Daniel Welch, the Champaign County treasurer and ex officio county collector, the trial court
       granted plaintiff’s motion. Defendant appeals.
¶4         The parties agree that our standard of review in this appeal should be de novo, since the
       facts are undisputed and all we have to do is interpret the relevant statutes and apply them to
       the undisputed facts. See American Federation of State, County & Municipal Employees
       (AFSCME), AFL-CIO v. County of Cook, 136 Ill. 2d 334, 349 (1990). In our de novo review,
       we conclude that the requested refund is contrary to section 22-40(a) of the Property Tax Code
       (35 ILCS 200/22-40(a) (West 2014) (effective June 1, 2015)). We further conclude it is
       impossible to obtain the declaration of a sale in error while retaining title to the property.



                                                   -2-
       Therefore, we reverse the trial court’s judgment.

¶5                                           I. BACKGROUND
¶6         The property taxes on 1505 North Neil Street (the property) were delinquent for the 2008
       tax year. On October 28, 2009, at the annual tax sale, Vista Securities, Inc. (Vista), bought the
       taxes, and defendant, in his capacity as the ex officio county collector, issued certificate of
       purchase No. 635 to Vista. (By “bought the taxes,” we mean that Vista paid the 2008 taxes plus
       costs and interest and, in return, it received a lien on the property, as memorialized by the
       certificate of purchase. See City of Bloomington v. John Allan Co., 18 Ill. App. 3d 569, 576
       (1974); In re Application of County Treasurer of Cook County for Sale of Certain Real Estate
       for Delinquent Taxes, 14 Ill. App. 3d 1062, 1065 (1973); City of Chicago v. City Realty
       Exchange, Inc., 127 Ill. App. 2d 185, 190 (1970).) The certificate was evidence of Vista’s right
       to obtain title to the property if, when the redemption period expired, its lien was unredeemed.
       See 35 ILCS 200/21-350, 21-355 (West 2008); In re Application of the County Treasurer &
       ex officio County Collector, 373 Ill. App. 3d 679, 686-87 (2007). Vista then would have the
       right, but not the duty, to exchange the certificate for a tax deed, subject to the fulfillment of all
       the statutory conditions. See 35 ILCS 200/22-40(a) (West 2008); County Collector, 373 Ill.
       App. 3d at 686-87.
¶7         Afterward, the taxes on the property were unpaid for the 2010 tax year as well. On October
       28, 2011, at the annual tax sale, plaintiff bought the 2010 taxes, paying $12,681.94. In return,
       defendant, as the ex officio county collector, issued certificate of purchase No. 583 to plaintiff.
¶8         In 2012, after plaintiff bought the 2010 taxes, Vista applied for the judicial declaration of a
       sale in error, alleging that (1) improvements to the property had been destroyed since the tax
       sale to Vista (see 35 ILCS 200/21-310(b)(2) (West 2012)) and (2) the property contained
       hazardous waste and an underground storage tank, which would have to be removed (see 35
       ILCS 200/21-310(b)(4) (West 2012)).
¶9         On November 20, 2012, the trial court granted Vista’s application for the declaration of a
       sale in error, ordering defendant, as the ex officio county treasurer, to refund to Vista the 2008
       taxes it had paid for certificate of purchase No. 635. See 35 ILCS 200/21-310(d) (West 2012).
¶ 10       Accordingly, on November 27, 2012, defendant refunded to Vista the 2008 taxes, which
       Vista had paid for the (now canceled) certificate of purchase No. 635. See id.
¶ 11       On October 25, 2013, defendant declared the 2008 taxes to be due and delinquent because
       of the allowance of Vista’s application for a sale in error. By then, interest and penalties had
       increased the 2008 taxes to $109,316.28. See 35 ILCS 200/18-250(a) (West 2012). On that
       date, at the annual tax sale, a third purchaser, whom plaintiff identifies in its brief as “the
       Champaign County Trustee,” bought the 2008 taxes and was issued certificate of purchase No.
       512.
¶ 12       On April 27, 2014, plaintiff filed a petition, requesting that the trial court order the issuance
       of a tax deed to plaintiff in the event the property was not redeemed by the extended deadline
       of August 22, 2014. See 35 ILCS 200/21-385, 22-30 (West 2014). In the petition, plaintiff’s
       attorney verified to the court, under penalty of perjury (see 735 ILCS 5/1-109 (West 2014)),
       “[t]hat all taxes and special assessments which become due and payable on said parcel of real
       estate subsequent to the date of said sale and prior to the issuance of a tax deed, [would] be paid



                                                     -3-
       and all forfeitures and sales occurring in said interval, if any, [would] be redeemed.” See 35
       ILCS 200/22-40(a) (West 2014) (effective until June 1, 2015).
¶ 13       On August 27, 2014, the trial court ordered the issuance of a tax deed to plaintiff, since the
       property was unredeemed. One of the findings in the order was as follows:
                    “4. That all general taxes and special assessments which have become due and
               payable subsequent to said sale have been or will be paid prior to the issuance of the tax
               deed, and all forfeitures and sales which occurred subsequent thereto have been
               redeemed or will be redeemed prior to the issuance of the tax deed.”
¶ 14       On May 18, 2015, plaintiff filed a “Motion For Order of Merger of Real Estate Taxes.”
       (Plaintiff had not yet gone to the county clerk and obtained a tax deed.) In its motion, plaintiff
       requested a judicial order to the following effect:
                    “That this Court enter an order declaring the 2008 real estate taxes as previously
               identified by tax certificate 635 and now identified as tax certificate 512 have been
               merged into the tax deed title to be obtained by [plaintiff] in its tax deed and further
               directing the Champaign County Treasurer and Champaign County Clerk to reflect that
               declaration in the warrant and judgment records.”
       Plaintiff cited section 22-40(b) (35 ILCS 200/22-40(b) (West 2014) (effective until June 1,
       2015)) as authority for the proposed “merger.”
¶ 15       On June 10, 2015, defendant filed an objection to plaintiff’s “Motion For Order of Merger
       of Real Estate Taxes.” Citing In re Application of the County Treasurer & ex officio County
       Collector of Cook County, 389 Ill. App. 3d 398, 402-03 (2009) (hereinafter Elzey), he argued it
       would be a violation of section 22-40(a) of the Property Tax Code (35 ILCS 200/22-40(a)
       (West 2014) (effective June 1, 2015)) to issue plaintiff a tax deed before “all taxes and special
       assessments which became due and payable subsequent to the [tax] sale ha[d] been paid and all
       forfeitures and sales which occur[red] subsequent to the sale ha[d] been redeemed.”
¶ 16       On June 24, 2015, plaintiff’s attorney offered to “dismiss,” “without prejudice,” the
       “Motion For Order of Merger of Real Estate Taxes.” In response, the trial court ordered:
       “[T]he motion for an order of merger of real estate taxes is withdrawn with leave to reinstate.
       We will show the [defendant’s] objection [to the motion] is accordingly stricken as moot.”
¶ 17       On July 23, 2015, plaintiff paid $12,146 for the 2011 taxes, $12,679 for the 2012 taxes,
       $12,922 for the 2013 taxes, and $13,039 for the 2014 taxes. Those were the taxes for the years
       subsequent to the tax sale to plaintiff. In addition, plaintiff paid the taxes for 2008, a year
       predating the sale to plaintiff. The reason was that after the sale to plaintiff, the trial court
       granted Vista’s declaration of a sale in error, defendant therefore declared the 2008 taxes to be
       again due and delinquent, and the Champaign County trustee bought the 2008 taxes. Thus, the
       2008 taxes went into arrears after the sale to plaintiff, just like the taxes for 2011, 2012, 2013,
       and 2014. Plaintiff paid $188,085.12 to redeem the sale of the 2008 taxes to the Champaign
       County trustee. (Interest and penalties had increased the 2008 taxes to that amount.) On July
       23, 2015, after plaintiff made all those payments, the county clerk issued a tax deed to plaintiff,
       and plaintiff recorded it.
¶ 18       On September 17, 2015, plaintiff filed a “Motion For Sale in Error and Merger.” In that
       motion, plaintiff invoked two sections of the Property Tax Code: section 21-310(a)(1) (35
       ILCS 200/21-310(a)(1) (West 2014)) and section 22-40(b) (35 ILCS 200/22-40(b) (West



                                                    -4-
       2014) (effective June 1, 2015)). On the authority of those two sections, plaintiff requested the
       following relief:
                    “(A) That this Court declare a sale in error in this matter;
                    (B) That this Court order and direct the Champaign County Clerk and Treasurer to
               refund to [plaintiff] the 2008 taxes paid for Certificate No. 635, in the amount of
               $188,085.12 with interest at the rate of one percent per month from July 23, 2015[,]
               until date of payment.
                    (C) That this Court enter an order declaring the 2008 real estate taxes as identified
               by tax certificate 635 have been merged into the tax deed title obtained by [plaintiff] in
               its tax deed filed as document 2015R13737 in the records of the Champaign County
               Recorder and further directing the Champaign County Treasurer and Champaign
               County Clerk to reflect that declaration in the warrant and judgment records.”
¶ 19       On October 9, 2015, defendant filed objections to plaintiff’s motion. Essentially, his
       objections were twofold. First, he argued that, under section 21-310 (35 ILCS 200/21-310
       (West 2014)), plaintiff lacked the right to move for the declaration of a sale in error, because
       plaintiff was not the county collector, a municipal owner of the property, or the owner of
       certificate of purchase No. 512 (rather, the Champaign County trustee was the owner of that
       certificate). Second, defendant argued that, under Elzey, “the merger of taxes [could] only be
       obtained as to delinquent taxes which the tax deed petitioner was not required to pay or redeem
       as a precondition to obtaining a tax deed.” (Emphasis in original.)
¶ 20       There was additional briefing, and on June 14, 2016, the trial court held that, under Elzey,
       the 2008 taxes could not be merged into plaintiff’s tax deed. Accordingly, the court denied
       plaintiff’s “Motion For Sale in Error and Merger.”
¶ 21       On July 11, 2016, plaintiff moved for reconsideration.
¶ 22       On October 12, 2016, the trial court vacated its decision of June 14, 2016, and granted
       plaintiff’s “Motion For Sale in Error and Merger.” The court explained its change of mind as
       follows:
                    “Upon further reflection the court finds that the court’s ruling from June 14, 2016[,]
               yields an unduly harsh result. The events and timing regarding Vista’s sale in error
               were completely out of [plaintiff’s] control. [Plaintiff] then followed the Elzey court’s
               procedure and paid the 2008 delinquent taxes of $188,085.12, and got a tax deed on
               July 23, 2015. Public policy and equity dictate the necessity for the court to reverse its
               prior ruling and allow a sale in error and merger. As Plaintiff noted in its brief, the
               intent of the merger statute is to eliminate unfairness to a second tax purchaser who
               would be liable when a first tax purchaser obtains a sale in error. Essentially the same
               principles are at work here. I do believe that the Elzey case can be somewhat
               distinguished with respect to its findings. Certainly it was clear that that case involved a
               scavenger sale[,] which obviously is not the situation here.
                    Moreover, this court’s original ruling would likely have a disastrous effect on the
               tax purchase system in the long term if an innocent tax purchaser cannot reasonably
               rely on their ability to purchase—I’m sorry—on their ability to pursue an investment
               without fear that a subsequent huge tax liability may be imposed through no fault of
               their own.



                                                    -5-
                  The court believes that public policy and equity dictate that the Plaintiff’s Motion
              for Sale in Error and Merger should be granted.”
       The court requested plaintiff’s attorney to draft a written order.
¶ 23      On December 7, 2016, the trial court signed and entered the written order.
¶ 24      Defendant appealed on January 4, 2017.

¶ 25                                              II. ANALYSIS
¶ 26                                     A. The Language of the Statutes
¶ 27        As we said, on September 17, 2015, plaintiff filed a “Motion For Sale in Error and
       Merger,” in which plaintiff invoked sections 21-310(a)(1) and 22-40(b) of the Property Tax
       Code (35 ILCS 200/21-310(a)(1), 22-40(b) (West 2014) (effective June 1, 2015)).
¶ 28        In its brief, plaintiff really does not explicate the actual language of those statutes. “[O]ur
       inquiry,” however, “begins with the plain language of the statute[s].” City of Chicago v.
       Janssen Pharmaceuticals, Inc., 2017 IL App (1st) 150870, ¶ 16. We interpret statutes de novo,
       giving the statutory language its plain and ordinary meaning. See Lacey v. Village of Palatine,
       232 Ill. 2d 349, 361 (2009). We will not, “under the guise of statutory interpretation,”
       “ ‘correct’ an apparent legislative oversight by rewriting a statute in a manner inconsistent with
       its clear and unambiguous language.” In re Marriage of Murphy, 203 Ill. 2d 212, 219 (2003).
¶ 29        With those principles in mind, let us begin with the text of section 21-310 (35 ILCS
       200/21-310 (West 2014)). Subsections (a)(1) and (d) provide as follows:
                     “(a) When, upon application of the county collector, the owner of the certificate of
                purchase, or a municipality which owns or has owned the property ordered sold, it
                appears to the satisfaction of the court which ordered the property sold that any of the
                following subsections are applicable, the court shall declare the sale to be a sale in
                error:
                         (1) *** all or any part of the lien of taxes sold has become *** unenforceable
                     pursuant to *** subsection (b) of Section 22-40 [(35 ILCS 200/22-40(b) (West
                     2014) (effective June 1, 2015))] ***.
                                                        ***
                     (d) If a sale is declared to be a sale in error, the county clerk shall make entry in the
                tax judgment, sale, redemption[,] and forfeiture record, that the property was
                erroneously sold, and the county collector shall, on demand of the owner of the
                certificate of purchase, refund the amount paid, pay any interest and costs ***, and
                cancel the certificate so far as it relates to the property.” 35 ILCS 200/21-310(a)(1), (d)
                (West 2014).
¶ 30        Next, let us consider the text of section 22-40 (35 ILCS 200/22-40 (West 2014) (effective
       June 1, 2015)). Subsections (a) and (b) provide as follows:
                     “(a) If the redemption period expires and the property has not been redeemed and
                all taxes *** which became due and payable subsequent to the sale have been paid and
                all forfeitures and sales which occur subsequent to the sale have been redeemed ***
                and the petitioner has complied with all the provisions of law entitling him or her to a
                deed, the court shall so find and shall enter an order directing the county clerk[,] on the
                production of the certificate of purchase and a certified copy of the order, to issue to the
                purchaser or his or her assignee a tax deed.

                                                      -6-
                  (b) If taxes for years prior to the year or years sold are or become delinquent
              subsequent to the date of sale, the court shall find that the lien of those delinquent taxes
              has been or will be merged into the tax deed grantee’s title if the court determines that
              the tax deed grantee or any prior holder of the certificate of purchase, or any person or
              entity under common ownership or control with any such grantee or prior holder of the
              certificate of purchase, was at no time the holder of any certificate of purchase for the
              years sought to be merged. If delinquent taxes are merged into the tax deed pursuant to
              this subsection, the court shall enter an order declaring which specific taxes have been
              or will be merged into the tax deed title and directing the county treasurer and county
              clerk to reflect that declaration in the warrant and judgment records; provided, that no
              such order shall be effective until a tax deed has been issued and timely recorded.” 35
              ILCS 200/22-40(a), (b) (West 2014) (effective June 1, 2015).
¶ 31      Having set forth the actual language of the statutes, we now are in a position to interpret
       and apply those statutes.

¶ 32                     B. The Inapplicability of Section 21-310(a)(1) to Plaintiff
¶ 33        Under section 21-310(a) (35 ILCS 200/21-310(a) (West 2014)), three parties can bring an
       action for the declaration of a sale in error: (1) the county collector, (2) the owner of the
       certificate of purchase, or (3) a municipality that owns or has owned the property ordered to be
       sold. Obviously, plaintiff is neither (1) nor (3). The only remaining possibility is (2).
¶ 34        To be sure, plaintiff was the owner of a certificate of purchase—by paying the 2010 taxes,
       plaintiff acquired certificate of purchase No. 583—but plaintiff must be the owner of not just
       any certificate of purchase but “the certificate of purchase”: the certificate of purchase
       memorializing a lien that, by operation of section 22-40(b) (35 ILCS 200/22-40(b) (West
       2014) (effective June 1, 2015)), has become “unenforceable.” (Emphasis added.) 35 ILCS
       200/21-310(a)(1) (West 2014). Under section 22-40(b), a lien becomes unenforceable, in
       certain circumstances, by merging with the tax deed grantee’s title. Specifically, the first
       sentence of that section provides: “If taxes for years prior to the year or years sold are or
       become delinquent subsequent to the date of [the tax] sale, the court shall find that the lien of
       those delinquent taxes has been or will be merged into the tax deed grantee’s title ***.” 35
       ILCS 200/22-40(b) (West 2014) (effective June 1, 2015).
¶ 35        Section 21-310(a)(1), a section that plaintiff invoked in its “Motion For Sale in Error and
       Merger,” is inapplicable because plaintiff’s lien for the 2010 taxes never became
       unenforceable by merging into the title of a tax deed grantee. The tax deed grantee was
       plaintiff, not someone else. Plaintiff enforced its lien by obtaining a tax deed. See In re
       Application of the County Treasurer of Cook County, 185 Ill. App. 3d 701, 703 (1989) (“[T]he
       tax sale certificate is personal property, a form of negotiable instrument, which represents a
       lien on the property in favor of the tax buyer and the tax buyer’s right to enforce the lien and
       institute tax deed proceedings after the redemption period expires.”). Section 21-310(a)(1), in
       its actual terms, has nothing to do with plaintiff.
¶ 36        Besides, plaintiff could not both receive a refund under section 21-310(d) (35 ILCS
       200/21-310(d) (West 2014)) and keep the property. When the county collector makes a refund,
       the county clerk must “make entry in the tax judgment, sale, redemption[,] and forfeiture
       record[ ] that the property was erroneously sold” (35 ILCS 200/21-310(d) (West 2014)),
       whereupon “[t]he property becomes tax delinquent again” (11 John P. Fitzgerald, Illinois Real

                                                    -7-
       Property § 58:204, at 287 (Supp. 2017)). Plaintiff cannot have the sale declared to be a sale in
       error and then retain the fruits of the sale. If the county collector gives plaintiff a refund, the
       county collector will have to cancel the certificate of purchase (see 35 ILCS 200/21-310(d)
       (West 2014)), which plaintiff already has used to obtain a tax deed (see 35 ILCS 200/22-40(a)
       (West 2014) (effective June 1, 2015)). If the certificate of purchase loses its validity, it is
       unclear how the tax deed could remain valid, considering that the issuance of the tax deed was
       conditional on plaintiff’s production of the certificate of purchase to the county clerk (see id.).
¶ 37       For all those reasons, section 21-310 is inapplicable to plaintiff: not only subsection (a)(1),
       which plaintiff invoked in its “Motion For Sale in Error and Merger,” but also subsection (d),
       the subsection pertaining to refunds.

¶ 38                  C. The Lack of Any Provision in Section 22-40(b) for a Refund
¶ 39       To obtain a tax deed, plaintiff had to pay “all taxes *** which became due and payable
       subsequent to the sale” and also redeem “all forfeitures and sales which occur[red] subsequent
       to the sale.” Id. “The plain language of a statute provides the most reliable indicator of
       legislative intent, and we must not depart from the plain language of a statute by reading into it
       exceptions, limitations, or conditions that conflict with the express legislative intent.” Hawes
       v. Luhr Brothers, Inc., 212 Ill. 2d 93, 105 (2004). “[A]ll *** sales” means all sales. 35 ILCS
       200/22-40(a) (West 2014) (effective June 1, 2015). It does not mean all sales except sales of
       taxes for years prior to the year sold to the petitioner.
¶ 40       The tax sale to plaintiff was on October 28, 2011, when plaintiff bought the 2010 taxes.
       “[S]ubsequent to” that date, the taxes for the 2008 tax year became “due and payable” because
       of the declaration of a sale in error and a refund to Vista. Id. “A refund operates as a
       reinstatement of the tax lien that had been erroneously sold. The property becomes tax
       delinquent again.” Fitzgerald, supra § 58:204, at 287. Consequently, on October 25, 2013,
       there was a third tax sale, this time to the Champaign County trustee, for the amount of the
       2008 taxes. The issuance of a tax deed to plaintiff was conditional on the redemption of “all
       *** sales which occur[red] subsequent to the sale” to plaintiff. 35 ILCS 200/22-40(a) (West
       2014) (effective June 1, 2015). That meant redeeming the sale to the Champaign County
       trustee, since this was a sale that “occur[red] subsequent to” the sale to plaintiff. Id.
       Accordingly, plaintiff paid the 2008 taxes, along with costs and interest ($188,085.12), thereby
       redeeming the sale to the Champaign County trustee and discharging the trustee’s lien. See id.
       In exchange for that payment, together with the payment of the 2011 to 2014 taxes and the
       fulfillment of the other conditions in section 22-40(a), the trial court ordered the issuance of a
       tax deed to plaintiff.
¶ 41       After recording its tax deed, plaintiff filed a motion to be refunded, with interest, the
       $188,085.12 it had paid to redeem the sale to the Champaign County trustee. As we have
       explained, we find no authority in sections 21-310(a)(1) and (d) for such a refund to plaintiff.
¶ 42       We find no authority in section 22-40(b), either, which is the other section that plaintiff
       invoked in its “Motion For Sale in Error and Merger.” Section 22-40(b) says nothing about a
       refund but, instead, provides for the merger of a prior tax purchaser’s “lien” into the tax deed
       grantee’s title. The legislature knows how to say “refund” when it intends to communicate the
       idea of a refund. For example, in subsection (d) of section 21-310 (35 ILCS 200/21-310(d)
       (West 2014)), the section pertaining to sales in error, the legislature demonstrates an ability to
       say, clearly and explicitly, “refund the amount paid,” when it intends a refund to be made. See

                                                    -8-
       also, e.g., 35 ILCS 200/21-320 (West 2014) (“If a sale in error *** is declared, the amount
       refunded shall also include other taxes paid or redeemed by the owner of the certificate of
       purchase *** subsequent to the tax sale ***.”); 35 ILCS 200/21-335 (West 2014) (“Any refund
       of interest or costs upon the petition for sale in error *** shall be paid by the county treasurer as
       trustee of the fund created by this Section.”). Section 22-40(b) contains no mention of a
       “refund,” “reimbursement,” or any synonym for being paid back.
¶ 43       It would be against binding case law for us to “imply,” i.e., insert, into section 22-40(b) a
       right to a refund. “[T]axing statutes are to be strictly construed. Their language is not to be
       extended or enlarged by implication, beyond its clear import.” (Internal quotation marks
       omitted.) Van’s Material Co. v. Department of Revenue, 131 Ill. 2d 196, 202 (1989); see also
       Northwest Airlines, Inc. v. Department of Revenue, 295 Ill. App. 3d 889, 892 (1998) (“Tax
       laws must be strictly construed; they must be given a reasonable construction, without bias or
       prejudice against either the [taxing body] or the taxpayer, in order to effectuate the intent of the
       legislature.”). By reading into section 22-40(b) a right to a refund, we would enlarge the
       language of that section by implication, instead of strictly construing that section.
¶ 44       As plaintiff points out, the supreme court also said in Van’s Material: “In cases of doubt[,]
       [taxing statutes] are construed most strongly against the government and in favor of the
       taxpayer.” Van’s Material, 131 Ill. 2d at 202. But we should use that rule of construction only
       if section 22-40 (35 ILCS 200/22-40 (West 2014) (effective June 1, 2015)) is ambiguous. A
       statute is ambiguous if its language is susceptible to more than one equally reasonable
       interpretation. Board of Education of Springfield School District No. 186 v. Attorney General,
       2017 IL 120343, ¶ 25. Does the conjunction of section 22-40(a) and section 22-40(b) create a
       case of doubt, an ambiguity?
¶ 45       Let us compare the two sections. Again, under section 22-40(a), one of the conditions for
       ordering the issuance of a tax deed is that “all taxes and special assessments which became due
       and payable subsequent to the sale have been paid and all forfeitures and sales which occur
       subsequent to the sale have been redeemed.” 35 ILCS 200/22-40(a) (West 2014) (effective
       June 1, 2015). Thus, if, because of the declaration of a sale in error, taxes for a year prior to the
       year sold to the petitioner become delinquent after the sale to the petitioner, and if those
       delinquent taxes are sold to a subsequent tax purchaser, section 22-40(a) requires the
       redemption of that subsequent sale before the trial court orders the issuance of a tax deed to the
       petitioner.
¶ 46       The next subsection, subsection (b), provides: “If taxes for years prior to the year or years
       sold are or become delinquent subsequent to the date of sale, the court shall find that the lien of
       those delinquent taxes has been or will be merged into the tax deed grantee’s title ***.”
       (Emphasis added.) 35 ILCS 200/22-40(b) (West 2014) (effective June 1, 2015). The trial court
       shall enter an order declaring the merger, but the order will not “be effective until a tax deed
       has been issued and timely recorded.” Id. Note that, in this context, the statute refers not to a
       petitioner for a tax deed, but to a tax deed grantee, i.e., a tax purchaser who already has been
       issued a tax deed. See Black’s Law Dictionary 707 (7th ed. 1999) (defining a “grantee” as
       “[o]ne to whom property is conveyed”). When the legislature means a petitioner for a tax deed,
       the legislature knows how to say “petitioner” (35 ILCS 200/22-40(a) (West 2014) (effective
       June 1, 2015)), and when the legislature means a tax deed grantee, the legislature knows how
       to say “tax deed grantee” (35 ILCS 200/22-40(b) (West 2014) (effective June 1, 2015)).


                                                     -9-
¶ 47       Further note that no order declaring the merger of a lien shall be effective—and, therefore,
       no such merger of a lien shall occur—until after the tax deed is issued and recorded within the
       allowed time (see 35 ILCS 200/22-85 (West 2014)). 35 ILCS 200/22-40(b) (West 2014)
       (effective June 1, 2015). This is another way of saying that the beneficiary of a merger must be
       a tax deed grantee: one to whom the property already has been conveyed by the county clerk’s
       issuance and delivery of a tax deed. Thus, even assuming, for the sake of argument, that the
       right to a refund could be implied from the merger of a lien, the lien does not merge into the tax
       deed grantee’s title until after the issuance and recording of the tax deed, whereupon a “tax
       deed grantee” comes into existence. Id.
¶ 48       To become a tax deed grantee in the first place, the petitioner had to do several things,
       including redeeming any sales subsequent to the sale to the petitioner (35 ILCS 200/22-40(a)
       (West 2014) (effective June 1, 2015)). The redemption of a sale to the subsequent tax
       purchaser discharges the subsequent purchaser’s lien. Therefore, even if a right to a refund
       could be implied from the merger of a lien into the tax deed grantee’s title, the Champaign
       County trustee’s lien no longer existed, and, hence, could not be merged into plaintiff’s title,
       after plaintiff was issued the tax deed and recorded it—the reason being that plaintiff had
       discharged the Champaign County trustee’s lien in order to obtain the tax deed.
¶ 49       The following question might be asked, though: If, as a condition of the granting of a
       petition for a tax deed, all subsequent sales have to be redeemed, including sales of taxes for
       years prior to the year sold to the petitioner, and if, after such a redemption, there is no right to
       a refund of amounts the petitioner paid to redeem those sales, how would the lien-merging
       provision in section 22-40(b) ever be operative? The answer is that after the tax deed grantee
       records its deed, a prior tax purchaser might obtain the declaration of a sale in error—and
       consequently a refund—for a year prior to the year sold to the grantee. Again, “[a] refund
       operates as a reinstatement of the tax lien that had been erroneously sold. The property
       becomes tax delinquent again.” Fitzgerald, supra § 58:204, at 287. A crushing load of back
       taxes, interest, and penalties could fall on the tax deed grantee out of the clear blue sky. To
       avert that misfortune, the tax deed grantee can obtain an order of merger. See 35 ILCS
       200/22-40(b) (West 2014) (effective June 1, 2015).

¶ 50                                              D. Elzey
¶ 51        Both the trial court and plaintiff reason that Elzey is distinguishable because, unlike the
       present case, Elzey involved scavenger sales. (Parcels that have been tax-delinquent for three
       years or longer (see 35 ILCS 200/21-145 (West 2014)) can be sold at a scavenger sale to the
       highest bidder for cash (35 ILCS 200/21-260 (West 2014)). The highest bid will win even if it
       is less than the amount of the taxes for which the judgment had been entered. Id. The goal is to
       return tax-delinquent property to a revenue-producing status. In re Application of Rosewell, 93
Ill. App. 3d 1106, 1109 (1981).)
¶ 52        We see no indication, however, in the First District’s analysis in Elzey, that it attributed any
       significance to the fact that the sales were scavenger sales. The First District did not discuss
       any of the peculiar features of a scavenger sale and relate those features to section 22-40(a).
       The buyer in a scavenger sale must comply with section 22-40(a) just like the buyer in an
       annual tax sale. 35 ILCS 200/21-260(e) (West 2014). We are unconvinced by the attempt to
       distinguish Elzey.


                                                    - 10 -
¶ 53        Elzey is relevant, but mainly it grapples with an issue that would be a straw man in this
       case. The essential dispute in Elzey does not appear to be a dispute in this case. Elzey answered
       the question of whether, to obtain a tax deed, the petitioner had to redeem the subsequent sale
       of a prior tax year. Elzey, 389 Ill. App. 3d at 400-01. That question—to which the First District
       answered yes (id. at 402)—is not a question in the present case. Plaintiff admits in its brief:
       “Pursuant to 35 ILCS 200/22-40(a), [plaintiff], before it could obtain a tax deed, was required
       to pay all subsequent delinquent real estate taxes[,] including the 2008 taxes[,] which had
       increased to $188,085.12.” And again, plaintiff admits in its brief: “[T]he tax purchaser, in
       order to obtain a tax deed, must initially pay all subsequent real estate taxes[,] including any
       prior taxes which become due again because of a sale in error. 35 ILCS 200/22-40(a) (West
       2015 [sic]).” It would be unnecessary to deploy Elzey to establish what plaintiff already
       admits.
¶ 54        Elzey is helpful, however, in its discussion of who can obtain an order of merger pursuant
       to section 22-40(b) (35 ILCS 200/22-40(b) (West 2006)) and when such an order takes effect.
       Elzey, 389 Ill. App. 3d at 402-03. To explain what we mean, let us begin by recounting the
       facts of Elzey.
¶ 55        In December 2003, at a scavenger tax sale, Real Management, Inc. (Real Management),
       bought the 2000 and 2001 taxes for a property in Chicago. Id. The redemption period expired,
       and the property was not redeemed, so Real Management petitioned for a tax deed and
       assigned its certificate of purchase to Elton Elzey. Id. In December 2007, the trial court ordered
       the county clerk to issue a tax deed to Elzey. Id.
¶ 56        In January 2006, during the interim between the scavenger sale to Real Management and
       the order to issue a tax deed to Elzey, there was a second scavenger tax sale in January 2006.
       Id. In that sale, Sahli Enterprises, Inc. (Sahli), bought the taxes for 1987 to 1995, 1998, 1999,
       and 2003. Id.
¶ 57        In August 2007, Elzey filed a motion, in which, pursuant to section 22-40(b) (35 ILCS
       200/22-40(b) (West 2006)), he requested the trial court to order that the taxes for 1987 to 1999,
       including the pre-2000 taxes Sahli had bought in the second scavenger sale, “be extinguished
       and merged into the tax deed to be issued to [him, Elzey].” Elzey, 389 Ill. App. 3d. at 399-400.
       Then, as now, the first sentence of section 22-40(b) provided: “ ‘If taxes for years prior to the
       year or years sold are or become delinquent subsequent to the date of sale, the court shall find
       that the lien of those delinquent taxes has been or will be merged into the tax deed grantee’s
       title ***.’ ” (Emphasis omitted.) Id. at 400 (quoting 35 ILCS 200/22-40(b) (West 2006)).
¶ 58        The respondent, the county treasurer and ex officio collector, objected to this motion by
       Elzey. Id. The respondent argued that, under section 22-40(a), “ ‘all forfeitures and sales which
       occur[red] subsequent to the [tax deed petitioner’s] sale’ [had to] be redeemed prior to [the
       petitioner’s] obtaining an order for [a] tax deed.” Id. at 401 (quoting 35 ILCS 200/22-40(a)
       (West 2006)). Applying that quoted language from section 22-40(a), the respondent
       maintained that because the sale to Sahli was subsequent to the sale to Real Management
       (Elzey’s predecessor), Elzey had to redeem the sale to Sahli in order to obtain a tax deed. Id.
¶ 59        Unpersuaded by the respondent’s argument, the trial court granted Elzey’s motion to
       merge the 1987 to 1999 taxes into the tax deed to be issued to him. Id.
¶ 60        The respondent appealed, and the First District reversed the trial court’s judgment. Id. at
       399. Here is why. The language of section 22-40(a) clearly provided that a tax deed might be
       issued only after certain requirements were met—including the redemption of all forfeitures

                                                   - 11 -
       and sales that occurred subsequent to the sale to the petitioner (id. at 401-02)—and section
       22-40(a) “[made] no exception for subsequent sales incorporating prior years’ taxes” (id. at
       402). Because “ ‘no such order [finding the merger of a lien] [was to] be effective until a tax
       deed ha[d] been issued and timely recorded’ ” (id. (quoting 35 ILCS 200/22-40(b) (West
       2006))), “section 22-40(b) ha[d] no effect until the tax deed [was] issued, i.e., until after the
       petitioner ha[d] redeemed all subsequent sales, including *** the *** scavenger tax sale” to
       Sahli (id. at 402-03).
¶ 61       So, the merger of a lien cannot happen until after the county clerk issues the tax deed, and
       the issuance of a tax deed presupposes the prior redemption of all subsequent sales and the
       resulting extinguishment of liens founded on those sales. A nonexistent lien cannot be merged
       into the tax deed grantee’s title.

¶ 62                       E. Fairness and Plausibility in Statutory Interpretation
¶ 63       In construing a statute, a court may presume that the legislature did not intend absurdity,
       inconvenience, or injustice. Burger v. Lutheran General Hospital, 198 Ill. 2d 21, 40 (2001).
       Plaintiff argues that by declining to construe section 22-40(b) as bestowing the right to a
       refund, we fail to give effect to that presumption.
¶ 64       Plaintiff reasons as follows. A prudent person, when deciding whether to buy the 2010
       taxes, would have taken into account the total investment that likely would be necessary to
       ultimately acquire a tax deed. This prospective tax purchaser could have reasonably expected
       to pay four additional years of taxes to obtain a tax deed (assuming, of course, that the property
       owner did not redeem the taxes). Because the 2010 taxes were $12,681.94, it would have been
       reasonable to forecast that a total investment of approximately $64,000 would be necessary
       ($12,681.94 x 5 years = $63,409.70). The postsale declaration of a sale in error for a year prior
       to 2010 throws this forecasting into uncertainty and, therefore, makes tax sales less attractive
       than they otherwise would be. Budgeting would be problematic. Prospective tax-sale
       purchasers would never know for sure what they were getting into. Plaintiff complains:
       “Because of the sale in error granted for the 2008 taxes and the enormous interest and penalties
       added to the tax, an additional $188,085.12 [citation] was required to be paid by [plaintiff] to
       obtain a tax deed[,] for a total of $251,619.12.” Plaintiff “was in a position of either paying all
       of the subsequent taxes or losing the taxes that it had already paid.” In the view of plaintiff and
       the trial court, “denying the merger and sale in error would likely have a disastrous effect on
       the tax purchase system in the long term if an innocent tax purchaser cannot reasonably rely
       upon their ability to pursue an investment without fear that a subsequent huge tax liability may
       be imposed through no fault of its own.”
¶ 65       Actually, though, plaintiff never became liable for the tax delinquencies that arose after the
       tax sale to plaintiff. A “liability” is “a legal obligation or responsibility enforceable by civil
       remedy or criminal punishment.” Loman v. Freeman, 229 Ill. 2d 104, 121 (2008). Paying the
       taxes for 2010 did not subject plaintiff to an enforceable legal obligation to pay the taxes for
       2011, 2012, 2013, 2014, and 2008. The truth is, plaintiff chose to pay the taxes for those
       additional years.
¶ 66       Plaintiff complains of being put in a tough spot: plaintiff had to “either [pay] all of the
       subsequent taxes or los[e] the taxes that it had already paid.” But the taxes plaintiff had already
       paid were only the 2010 taxes, $12,681.94. The additional, as-of-yet unpaid taxes, for 2011,
       2012, 2013, 2014, and 2008, totaled $238,871 ($12,146 for the 2011 taxes + $12,679 for the

                                                   - 12 -
       2012 taxes + $12,922 for the 2013 taxes + $13,534 for the 2014 taxes + $188,085.12 for the
       2008 taxes = $238,871). Would it make sense to pay $238,871 to avoid losing $12,681.94?
       More likely, plaintiff paid this additional amount because plaintiff thought the tax deed would
       be worth it.
¶ 67        If plaintiff did not think the tax deed would be worth the additional amount, plaintiff could
       have filed an application for a sale in error instead of going forward with the proceedings to
       obtain a tax deed. Citing Thornton, Ltd. v. Rosewell, 72 Ill. 2d 399 (1978), plaintiff remarks in
       its brief that the grounds listed in section 21-310 for the declaration of a sale in error are “not
       exclusive.” As Fitzgerald likewise says, on the authority of Thornton, “[t]he circumstances in
       which a sale may be set aside as in error are not defined by statute; the statute merely lists the
       circumstances in which the clerk must declare a sale to be in error [citations]. The court may
       set aside the sale on equitable grounds.” Fitzgerald, supra § 58:203, at 283-84. Plaintiff would
       have had a strong equitable case for a sale in error and a refund of the $12,681.94 that plaintiff
       had paid for the 2010 taxes. The additional cost of $188,085.12 to obtain a tax deed was
       indeed, as plaintiff argues to us, unforeseeable. It was unexpected and completely out of
       plaintiff’s control that Vista obtained a sale in error, with the consequence that the 2008 taxes,
       together with penalties and interest, became delinquent again. Surely, a court of equity would
       have been understanding of plaintiff’s predicament—it would have seen that plaintiff, through
       no fault of its own, had suffered a nasty surprise—and the court would have granted an
       application by plaintiff for the declaration of a sale in error. Certificate of purchase No. 583
       would have been canceled, and plaintiff would have been refunded its $12,681.94. See 35
       ILCS 200/21-310(d) (West 2014). Apparently, however, plaintiff did not want its certificate of
       purchase to be canceled and its $12,681.94 to be refunded. Rather, plaintiff wanted a tax deed,
       ultimately for a price substantially less than that which section 22-40(a) dictated. Plaintiff
       wanted a rebate—with interest.
¶ 68        To interpret section 22-40 as collecting money with one hand for no purpose other than to
       return it with the other hand, augmented by interest, would contradict the presumption against
       absurdity. See Burger, 198 Ill. 2d at 40. Having required, in subsection (a) (35 ILCS
       200/22-40(a) (West 2014) (effective June 1, 2015)), the redemption of all sales that occurred
       after the sale to the petitioner, the legislature would not require, in the next subsection (35
       ILCS 200/22-40(b) (West 2014) (effective June 1, 2015)), the refund of the redemption money
       with interest.

¶ 69                                     III. CONCLUSION
¶ 70      For the foregoing reasons, we reverse the trial court’s judgment.

¶ 71      Reversed.




                                                   - 13 -